DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Status of the Claims 
Claims 1-5, 7-10 and 12-23 are currently pending and presented for examination in the merits.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claims 1-5, 7-10, 12-14 and 21-23 are under examination in the instant office action.
Priority
Acknowledgment is made that instant application entered national stage (371)   of PCT/CN2016/076454 filed on March 16, 2016, which claims foreign priority CHINA 201510546844.0 filed on August 31, 2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1) Claims 1-2, 3, 7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 8,338,428, PTO-892), as evidenced by PubChem  CID 5281955  (Polysorbates 80; created on June 24, 2005, pp. 1-22).
Brown et al. discloses a composition comprising a suspension of 30 mg/ml or more of aripiprazole in an aqueous injectable vehicle comprising water, sodium carboxymethyl cellulose (viscosity enhancing agent, about 1% or more, preferably about 3% by volume of carboxymethyl cellulose), wetting agent such as polysorbate 20, polysorbate 40 or polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate). See claims 1-7, 15. It is taught that an example of suitable amount includes about 0.1 to 2 % of polysorbate 20. See column 3, lines 4-10. It is taught that the composition can contain density enhancing agent, such as e.g mannitol. See column 3, lines 11-13. It is taught that aripiprazole is injected as a suspension of at least 50 mg aripiprazole in an injection vehicle, and aripiprazole can be present in an amount of at least 30 mg/ml. See column 1, lines 58-64; claim 15. The pharmaceutical carrier can contain buffers as are known in the art. See column 4, lines 20-24.
PubChem CID 5281955 (Polysorbate 80) is cited to show Tween 80 and polyoxyethylene (20) sorbitan monooleate are the synonyms [Section 2.4]. 
Brown et al. does not explicitly teach the ratio of carboxymethyl cellulose to polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate) as 1:0.5 to 1:3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters particular  in the aqueous composition containing aripiprazole, since the optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
Further, Brown et al. teaches that the aqueous composition containing aripiprazole can contain sodium carboxymethyl cellulose (viscosity enhancing agent) in an amount of about 1% or more, preferably about 3% by volume of carboxymethyl cellulose; wetting agent such as polysorbate 20, polysorbate 40 or polysorbate 80 (instant polyoxyethylene (20) sorbitan monooleate) example of suitable amount includes about 0.1 to 2 % of polysorbate 20 i.e teaches that the ratios of carboxymethyl cellulose and polysorbate 80 can be varied and the ratios encompass carboxymethyl cellulose and wetting agent for example polysorbate 20 encompass instant ratios
The reference teaches that the amounts of viscosity enhancing agent and wetting agent can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the amounts in order to best achieve the desired results. Thus, absent some demonstration of 
The examiner respectfully points out the following from MPEP 2144.05: "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also /n re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Brown renders obvious instant aqueous injectable suspension of aripiprazole, sodium carboxymethyl cellulose and Tween 80 as in instant claims, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the stability for a prolonged shelf life, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 

A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 (II).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive because of the new ground of rejection as discussed above.



2) Claims 4-5, 8, 9, 10, 12, 13, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 8,338,428, PTO-892), as evidenced by PubChem  CID 5281955  (Polysorbates 80; created on June 24, 2005, pp. 1-22) as applied to claims 1-2, 3, 7, 21 above, and further in view of Kostanski et al. (US 2008/0107745 A1).
Brown et al. is applied as discussed above.

Kostanski et al. teaches a controlled release sterile injectable aripiprazole formulation in the form of a sterile suspension, that is, the freeze-dried formulation of the invention suspended in water for injection, is provided which, upon injection, preferably intramuscularly, releases therapeutic amounts of aripiprazole over a period of at least one week, which includes: (a) aripiprazole, (b) a vehicle therefore, and (c) water for injection [0021-0024 and claim 1]. The controlled release sterile injectable formulation of the invention in the form of a sterile suspension allows for high drug loadings per unit volume of the formulation and therefore permits delivery of relatively high doses of aripiprazole in a small injection volume (0.1-600 mg of drug per 1 mL of suspension) [0025]. Unexpected observation, it has been discovered that a suspension of aripiprazole suspended in an aqueous solvent system will maintain a substantially constant aripiprazole drug plasma concentration when administered by injection [0035]. The controlled release sterile injectable aripiprazole formulation of the invention will include aripiprazole in an amount within the range from about 1 to about 40%, preferably from about 5 to about 20%, and more preferably from about 8 to about 15% by weight based on the weight of the sterile injectable formulation [0041]. 
The aripiprazole formulation of the invention will preferably be formed of: A. aripiprazole, B. a vehicle therefor, which includes: (a) one or more suspending agents, (b) one or more bulking agents, (c) one or more buffers, and (d) optionally one or more pH adjusting agents [0044-0046]. The suspending agent will be present in an amount within the range from about 0.2 to about 10% by weight, preferably for about 0.5 to about 
Individual dose for injectable formulation [0104 and 0109]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art to employ buffer such as sodium dihydrogen phosphate because Brown et al. teaches that buffers can be employed in the composition there, and Kostanski et al. teaches that one or more buffer such as sodium phosphate or monobasic sodium phosphate are employed in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters concentration/amount of aripiprazole, concentration/amount of sodium carboxymethyl cellulose and concentration/amount of Tween 80 as in instant claims 8, 13; and concentration/amount of mannitol as in instant claim 9. One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine or optimize the concentration/amount of mannitol as in instant claim 9 and concentrations/amounts of aripiprazole, carboxymethyl cellulose and Tween 80, since the optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. The determination of the optimum ranges for the presently claimed agent(s) would have been a matter well within the purview of one of ordinary skill in the art. 
Further, in regards to the limitation wherein the 50-300 mg/mL of aripiprazole, 50-200 mg/mL of aripiprazole and aripiprazole in an amount of 200 mg/mL as recited in claims 8, 13. Kostanski et al. taught a sterile injectable suspension of aripiprazole 
Further, Kostanski et al. taught that the suspending agent can be present in the sterile suspension of aripiprazole in an amount from about 0.2 to about 10% by weight, or about 0.5 to about 5% by weight based on the total weight of the sterile injectable formulation. Further, Kostanski et al. discloses that carboxymethyl cellulose can be present in 9 mg/ml. The skilled artisan would have had motivation to include the cellulose-based suspending agent and polyoxyethylene (20) sorbitan monooleate in the amounts instantly claimed because Kostanski et al. taught aripiprazole suspensions intended for parenteral administration that can include sodium carboxymethyl cellulose and polyoxyethylene (20) sorbitan monooleate in the amounts instantly claimed. Furthermore, Brown teaches that polyoxyethylene (20) sorbitan monooleate, and carboxymethyl cellulose amounts can be varied in the composition comprising aripiprazole.
In regards to the limitation wherein 0.4-4 mg/mL of sodium dihydrogen phosphate and sodium dihydrogen phosphate in an amount of 0.6 mg/mL as recited in claim 10.  Kostanski et al. taught including a buffer such as sodium dihydrogen phosphate in a sterile injectable suspension of aripiprazole in an amount to adjust the pH of the aqueous suspension. The amounts disclosed by Kostanski et al are suitable to be included in the suspension for adjusting the pH of the aqueous composition in a range from about 0.02 to about 2% by weight and 0.8 mg/ml. Motivation to include the amount of buffer disclosed et al. would have resulted from the fact that Kostanski et al. taught an overlap of amounts suitable to adjust the pH of a sterile aripiprazole suspension for intramuscular administration. Therefore, the skilled artisan would have found motivation to employ the amount of buffer taught by Kostanski et al. in an injectable suspension of aripiprazole. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I)
In regards to the limitation wherein 20-50 mg/mL of mannitol as recited in claim 9. Kostanski et al. taught including a bulking agent such as mannitol in a sterile injectable suspension of aripiprazole in an amount to enhance the stability of the aripiprazole aqueous suspension. The amounts suitable to be included in the suspension range from about 1 to about 10% by weight. Motivation to include the amount of bulking agent disclosed by Kostanski et al. would have resulted from the fact that Kostanski et al. taught an overlap of amounts suitable to use to increase the particle stability of the aripiprazole suspension for intramuscular administration. Therefore the skilled artisan would have found motivation to employ the amount of bulking agent Kostanski et al. in an injectable suspension of aripiprazole.
Brown, in view of Kostanski et al. renders obvious instant aqueous injectable suspension of aripiprazole, sodium carboxymethyl cellulose, Tween 80, mannitol, buffer as in instant claims, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the stability for a prolonged shelf life, are inseparable from its composition. Therefore, if the prior art 

A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 (II).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive because of the new ground of rejection as discussed above.
Further, Applicant’s remarks that “the present specification has shown that Tween 80 can provide superior stabilizing effects over Tween 20 (Table 1 and Comparison example 2) in the form of suspension. Likewise, one of ordinary skill in the art would not infer this selection of Tween 80, rather than Tween 20”, have been considered. It is pointed out that any unexpected results have to be commensurate in scope with instant claims. The superior stability effect is provided employing particular amounts of aripiprazole, carboxymethyl cellulose, polysorbate 80, and mannitol. See Table 1 in the specification. Instant claims 1-5, 7, 21, 22, 23 recite any amounts of aripiprazole, carboxymethyl cellulose, polysorbate 80; and instant claims 8-10, 12, 13 teach broadly concentration of aripiprazole; and mannitol is absent in claims 1-5, 7-10, 12, 13, 21, 22, 23 (whereas compositions in Table 1 in the specification contains mannitol). Thus, the evidence in the specification is not commensurate in scope with the claimed invention and does not demonstrate criticality of a claimed range of the compounds, in any amounts in the claimed composition. See MPEP 716.02. Therefore, the evidence presented in 
Prior Art Made of Record:
US 2012/0238552…TABLE 1, para [0176], paras [0193]-[0194]; aripiprazole in RELPREVV.RTM.Vehicle: CMC, mannitol, polysorbate 80, sodium hydroxide and/or hydrochloric acid for pH adjustment, and water for injection;
US 201US 2012/0238552, 20238552 A1 


Conclusion
Claim 14 is allowed.
Rejection of claims 1-5, 7-10, 12-13 and 21-23 is proper.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627